Citation Nr: 1615571	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  07-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to May 1985, including service in the Republic of Vietnam (Vietnam) from August 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in April 2014, when it remanded the Veteran's claim in order to obtain additional treatment records and to provide him with an examination.  The Veteran was provided with an examination in April 2014, and in December 2015, the Board solicited an expert opinion from a cardiologist, which was rendered in January 2016.  Upon review of this evidence, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran has a heart disability as the result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent identified and available.  

The Veteran was provided with examinations addressing his heart disability in February 2013 (as supplemented in May 2013), November 2013, and April 2014.  Additionally, a VA cardiologist rendered an opinion addressing the likely etiology of the Veteran's heart disability in January 2016.  

The Veteran's representative has questioned the adequacy of this medical evidence.  In March 2016, the Veteran's representative argued that the January 2016 cardiologist's opinion was inadequate because the examiner only considered or discussed test results from 1975 and 1984 briefly and failed to consider the "preponderance of evidence in support of the [Veteran's] claim."  The representative further argued that the Veteran did not provide an opinion based on the evidentiary record, but instead offered an opinion based solely on the Veteran's lack of an in-service diagnosis with congestive heart failure.

While the Board has considered this argument, it cannot agree that the January 2016 opinion is inadequate.  The cardiologist discussed information that he found to be most pertinent in order to render a decision, and the Board finds the cardiologist to have the competence required to determine what constitutes the most compelling medical evidence in this case.  The Board further finds that the cardiologist's opinion does not rest solely on the lack of an in-service diagnosis with a heart disability.  Instead, the examiner noted that the available evidence was insufficient to establish that the Veteran suffered from the early stages of a heart disability in service, which is an opinion that the examiner is perfectly competent to offer.  In sum, the Board concludes that the medical evidence of record, particularly the January 2016 opinion, is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran claims that he suffers from a heart disability as the result of his active duty service.  With that said, there is some suggestion in the evidence of record that the Veteran's heart disability may have pre-existed his active duty service.  The Board will therefore first discuss the presumption of soundness.

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only conditions recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A history of pre-service existence of a condition recorded at the time of examination does not constitute a notation of the condition.  38 C.F.R. § 3.304(b)(1) (2015).  While a history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of that condition, that history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  

Considering whether the Veteran was in sound condition at service entrance, in his April 1971 entrance examination, the Veteran reported experiencing dizziness and fainting as a child.  A chest x-ray revealed a prominent pulmonary knob, but the entrance examination did not diagnose any particular heart disability.  With only a reported history of experiencing certain symptoms and no diagnosed condition on the Veteran's entrance examination, the Board finds that no heart disability was noted at the time of entrance into service.  Thus, upon review of the evidence of record, the Board finds that the presumption of soundness on induction attaches.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

With that said, the Board acknowledges the May 2013 opinion noting that the Veteran's reports of dizziness and fainting prior to service were early manifestations of the dilated cardiomyopathy that was ultimately diagnosed in 1992.  Despite that finding, without other clear and convincing medical evidence demonstrating the presence of the Veteran's heart disability before his entrance into service in April 1971, the Board concludes that this opinion alone does not constitute clear and unmistakable evidence indicating that a heart disability pre-existed service, and the presumption of soundness has not been rebutted.  

With the Veteran presumed to be in sound condition at induction, the Board's analysis turns to whether the Veteran's heart disability is the result of active duty military service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

The Veteran's diagnosed heart disabilities of cardiomyopathy and congestive heart failure are not included among the list of chronic diseases, and service connection for these disabilities may not be established based solely upon a continuity of symptomatology or upon a presumption.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  The Veteran's claimed heart conditions of cardiomyopathy and congestive heart failure are not listed among the disorders entitled to presumptive service connection.  39 C.F.R. § 3.309(e) (2015).  While the Board notes that ischemic heart disease is entitled to presumptive service connection, as is discussed in further detail below, the Veteran has not been diagnosed with a heart disability that is ischemic in nature.  The Veteran does not contend otherwise.  Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's heart conditions are not entitled to presumptive service connection.

Turning to the facts in this case, in September 1974, the Veteran complained of sharp pain in his chest that had persisted for about 3 years.  A September 1974 radiographic report indicated that the Veteran's chest was normal.  

In a February 1975 radiographic report, the Veteran's chest was found to be normal, and he was diagnosed with probable musculoskeletal chest pain with anxiety.  In an August 1975 Report of Medical Examination, the Veteran's heart was noted to be normal.  The examiner noted the Veteran's complaint of a 2-year history of recurrent chest pain of unknown etiology in the left axillary line and retro-sternal areas.  The examiner recommended that the Veteran undergo an electrocardiogram (EKG), which ultimately noted an incomplete right branch bundle block.

A January 1976 treatment record indicated that the Veteran was a "very tense individual"; a chest x-ray was within normal limits.  In a March 1976 EKG report, it was noted that the Veteran had a "borderline record" with minor T-wave flattening.  In a November 1976 Report of Medical Examination, the Veteran's heart was found to be normal, and he denied any significant change in his physical condition since his last examination.  

In a November 1980 Report of Medical History, while the Veteran endorsed having experienced many symptoms, he denied experiencing pain or pressure in his chest, palpitation or pounding heart, heart trouble, or shortness of breath.  In a November 1980 Report of Medical Examination, the Veteran's heart was found to be normal.  

A February 1982 EKG conducted pursuant to the Veteran's complaints of 6 days of left-sided chest pain was within normal limits.  A clinician's impression was muscle spasm.  

In a December 1984 Report of Medical History conducted for a medical board, the Veteran endorsed having experienced many symptoms, including shortness of breath.  The Veteran denied experiencing pain or pressure in his chest, palpitation or pounding heart, or heart trouble.  In an associated December 1984 Report of Medical Examination, while the Veteran's heart was noted to be normal, the examination report noted that EKG testing revealed a right axis deviation.  The examiner otherwise noted that the Veteran had multiple somatic complaints.  

Following service, in August 1992, the Veteran complained of an 8-month history of chest pain and a one week history of right arm numbness.  The Veteran was diagnosed with right arm arthralgia.  In December 1992, the Veteran sought treatment for shortness of breath and chest pain, and he was admitted to the hospital.  The Veteran noted that during the week prior to his admission, he had gradual dyspnea on exertion from 100 feet to 20 feet.  

In January 1993, the Veteran was diagnosed with new onset symptoms of congestive heart failure.  The Veteran underwent a right heart catheterization and cardiac biopsy, which showed no myocarditis.  In November 1993, it was noted that the Veteran's cardiomyopathy was idiopathic, and his congestive heart failure was secondary to this condition.  

In July 2005 and December 2005, clinicians noted that the Veteran had a history of non-ischemic cardiomyopathy (presumed to be viral) that had been diagnosed in 1992.  In May 2006, it was noted that the Veteran had stable congestive heart failure.  
	
The Veteran filed a claim for service connection for a heart disability in July 2006.  At that time, the Veteran stated that his heart disease began sometime from January 1974 to March 1975.  The Veteran indicated that he had terrible pain in his chest in-service, but he was told that he was having muscle spasms.

An August 2007 EKG showed a normal sinus rhythm with no ST- or T-wave changes suggestive of ischemia.  In an October 2007 follow-up of the Veteran's non-ischemic cardiomyopathy, it was noted that the Veteran's cardiomyopathy had been diagnosed in 1992, at which time catheterization showed no significant coronary artery disease.  A 2004 stress test had no findings suggestive of ischemia.  The Veteran reported experiencing chest pain with exertion for the past 1 to 2 years.,  

In a February 2008 cardiology consultation, the Veteran was noted to have cardiomyopathy and normal coronaries by a 1992 catheterization.  The Veteran had recently developed chest discomfort concerning for mild angina.  In November 2010, it was noted that the Veteran had non-ischemic cardiomyopathy.  

The Veteran underwent a VA examination in February 2013, at which time the examiner diagnosed the Veteran with congestive heart failure and cardiomyopathy, both of which had first been diagnosed in 1992.  The examiner found that the Veteran's heart conditions did not qualify within the generally-accepted medical definition of ischemic heart disease.  Upon review of the evidence of record, the examiner found that the Veteran's chest pain, cardiomyopathy, and congestive heart failure were not likely caused by the Veteran's service.  In a May 2013 addendum opinion, the examiner, considering the entrance examination notation of a pulmonary knob, indicated that a prominent pulmonary knob could be simply due to the Veteran's positioning during the x-ray.  Without more specific diagnostic stress tests at the time of the entrance examination, the examiner noted that it would be mere speculation to provide a definitive diagnosis.  The examiner noted that the Veteran's symptoms could have been a pre-existing condition, and therefore the Veteran's heart condition was not likely caused by service.  

While the Board acknowledges the February 2013 and May 2013 opinions, the Board, as discussed above, has presumed the Veteran to have been in sound condition at the time of his entrance into service.  Therefore, the Board finds that the February 2013 and May 2013 opinions lack probative value because they are unclear as to whether the Veteran's in-service cardiac symptomatology was an early manifestation of his current heart disability.  

The Veteran received an additional VA examination in November 2013, at which time the examiner found that the Veteran's current congestive heart failure or non-ischemic cardiomyopathy was less likely than not related to his in-service chest pains.  As a rationale for this opinion, the examiner stated that there was "not enough medical proof or evidence to link" the Veteran's current disabilities with his in-service experiences.  The examiner noted that chest pains do not indicate congestive heart failure or cardiomyopathy.  The examiner further noted that the 1982 EKG was within normal limits.  In April 2014, the same examiner restated this opinion, again noting that the Veteran's in-service EKG was within normal limits, and there was "not enough evidence" to link his current heart condition to his military experience.

In December 2015, based on a review of the medical evidence of record, the Board requested an expert opinion addressing the relationship, if any, between the Veteran's heart disability and his military service.  In January 2016, a VA cardiologist concluded that it was unlikely that the Veteran's heart disability was related to his military service, citing a lack of evidence favoring such a conclusion.  The cardiologist found it to be particularly relevant that in December 1984, the Veteran's report of medical history noted no history of chest pain or heart trouble.  The cardiologist further noted that while the August 1975 EKG showed an incomplete right bundle branch block, the 1984 EKG showed right axis deviation, and a radiograph showed a questionable cardiac contour, such tests were insufficient to diagnose congestive heart failure or cardiomyopathy.  

Turning now to an analysis of these facts, the record shows that the Veteran has been diagnosed with cardiomyopathy and congestive heart failure, and the Veteran complained of chest pains on many occasions in-service, and he underwent in-service cardiac testing.  Thus, the evidence shows a current disability and an in-service incident.  The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current disability and his in-service experiences.  

The weight of the medical evidence of record, particularly the January 2016 opinion of a VA cardiologist, is against a finding that the Veteran's diagnosed heart disabilities are related to his military service.  The Board has also closely examined the Veteran's VA treatment records for evidence that the Veteran's heart disability is related to service, and it cannot find that the weight of the evidence supports such a conclusion.  Indeed, clinicians have found, for example in November 1993, that the Veteran's heart disability was "idiopathic," meaning that it arose spontaneously or was of unknown origin.  

To the extent that the Veteran believes that his heart disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a cardiac disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cardiac disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the Veteran's cardiac system, something that is not readily perceivable by the use of a person's senses.  

While, as noted above, service connection for the Veteran's heart disability cannot be established based solely on a continuity of symptomatology, the Board has nonetheless examined the record for evidence of continuing symptoms, and it finds that the evidence similarly fails to demonstrate a continuity of symptomatology for this condition.  The medical evidence shows that the Veteran did not seek treatment for complaints relating to his heart for approximately seven years following active duty service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that it is proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current assertion that that he experienced cardiac symptoms consistently since service despite the length of time that elapsed before he sought treatment, the Board finds this contention to lack credibility.  In August 1992, the Veteran indicated that his chest pain had persisted for the preceding 8 months.  This account is inconsistent with the Veteran's current contention that his chest pain had lasted since service.  The Board finds the Veteran's past account of the duration of his symptoms to be of greater probative value than his later accounts for a number of reasons.  The Veteran had every reason to report his symptoms accurately to clinicians when seeking medical care in 1992, and it is reasonable to assume that the Veteran's contemporaneous recollection of his symptoms in 1992 would be more accurate than his recollection of symptoms many years later.  In sum, while the Veteran's failure to seek treatment for seven years following service and his August 1992 account of a relatively short duration of symptoms are not dispositive facts on their own, they are additional factors that weigh against the Veteran's claim.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a heart disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


